Case O:17-cv-60533-.]E|\/| Document 177 Entered on FLSD Docl<et 04/25/2019 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Fort Lauderda|e Division

CaSe Number: 17-CV-60533-MARTINEZ/OTAZO-REYES
RODNEY SCO'IT PA`I_I`ERSON,

Plaintiff,

VS.

AMERICAN AIRLIN ES, INC. ,

Defendant.
/

Plaintiff's Expedited Motion Pursuant to New Jersey Bar Rule of
Professional Conduct 1.16(a)(3) to Permit Discharged Counsel to
Withdraw From Representing Plaintiff who Wishes to Proceed Pro se
And to Fi|e a Rule 59 Motion by April 26 Deadline
Noel C. Pace, Esquire, moves on an expedited basis on behalf of
himself; to withdraw from the representation of Plaintiff, Rodney Scott
Patterson, who wishes to proceed w and wishes to file a Rule 59 motion
directed at the order granting summary judgment against him by the Friday,
April 26, 2019 deadline.

The basis for the withdrawal is that Lt. Col. Patterson at 4:41 p.m.
April 24 e-mailed the undersigned a letter stating, in pertinent part: "I am
terminating our legal relationship immediately.... I request you withdraw
from the case immediately so I can represent myself while pursuing

counseL”

Rule 1.16(a)(3), New Jersey Bar Ru|es of Professional Conduct,

provides in pertinent part that “a lawyer shall withdraw from the

Page 1 of 3

Case O:17-cv-60533-.]E|\/| Document 177 Entered on FLSD Docl<et 04/25/2019 Page 2 of 3

representation of a client if the lawyer is discharged.”

Noel C. Pace, however, will remain in the case if necessary per the
Defendant’s discretion and this corrects his prior motion to withdraw filed on
April 24, 2019, which mistakenly stated “unopposed." Since the motion or
motions include claims against Lt. Col. Patterson as well as his lawyers, Noel

C. Pace, Esq. requests to be noticed concerning all such proceedings and to

be able to participate fully in any proceedings.

Certificate of Conferral

Pursuant to Local Rule 7.1(a)(3) and 7.1(d), the undersigned e-mailed
opposing counsel at a draft of this motion 10:50 p.m. Wednesday, April 24,
2019. Michael Holt, Esquire, one of American's attorneys, in an earlier meet
and confer, where I attempted to withdraw from the case April 23, 2019
(filed on April 24, 2019) before I was discharged by Lt. Colonel Patterson,
stated the Defendant would need confirmation from William Am|ong, Esq.
that he and his firm will not argue, that I-Noel C. Pace, Esq., am the one to
blame for the alleged litigation misconduct, and that Mr. Am|ong or his firm

would be responsible if any monetary sanctions were to be imposed against

any of the lawyers for Lt. Col Patterson, before they would consider this

motion unopposed.

Page 2 of 3

Case O:17-cv-60533-.]E|\/| Document 177 Entered on FLSD Docl<et 04/25/2019 Page 3 of 3
Conclusion

Based on the facts recited, the authority cited and the
arguments presented, Noel C. Pace, request this Court to grant
this motion on an expedited basis so that Lt. Col. Patterson may
immediately begin representing himself.

Respectfully Submitted

 

Noel C. Pace

206 N.W. 91st Street

El Portal, Florida

Telephone: (305) 219-1191

Email: Noel.c.pace.esq@gmail.com

Page 3 of 3

